         Case 3:20-cv-02353-JD Document 43 Filed 06/22/20 Page 1 of 11




 1   Laurence M. Rosen, Esq. (SBN 219683)
     THE ROSEN LAW FIRM, P.A.
 2   355 South Grand Avenue, Suite 2450
     Los Angeles, CA 90071
 3
     Telephone: (213) 785-2610
 4   Facsimile: (213) 226-4684
     Email: lrosen@rosenlegal.com
 5
     Counsel for Movants and [Proposed] Co-Lead Counsel for the Class
 6
 7   [Additional Counsel on Signature Page]

 8                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9
10                                             )    No. 3:20-cv-02353-JD
                                               )
11                                             )    MEMORANDUM OF POINTS AND
                                               )    AUTHORITIES: (1) IN FURTHER
12   IN RE ZOOM SECURITIES                     )    SUPPORT OF MOTION OF THE ZOOM
13   LITIGATION.                               )    INVESTOR GROUP FOR APPOINTMENT
                                               )    AS LEAD PLAINTIFF AND APPROVAL
14                                             )    OF COUNSEL; AND (2) IN OPPOSITION
                                               )    TO COMPETING MOTION
15                                             )
16                                             )    CLASS ACTION
                                               )
17                                             )    JUDGE: Hon. James Donato
                                               )    Hearing Date: July 16, 2020
18                                             )    Time: 10:00 a.m.
19                                             )    Ctrm: 11 – 19th Floor

20
21          The Zoom Investor Group1 respectfully submits this memorandum of points and

22   authorities in further support of its motion for appointment as lead plaintiff and approval of

23
24
25
26
27
     1
      All capitalized terms are defined in the Zoom Investor Group’s motion brief (Dkt. No. 38),
     unless otherwise specified herein.
28
                                                   1
29       MEMORANDUM OF POINTS AND AUTHORITIES: (1) IN FURTHER SUPPORT OF MOTION OF THE ZOOM
         INVESTOR GROUP FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL; AND (2) IN
                           OPPOSITION TO COMPETING MOTION—3:20-cv-02353-JD
30
31
          Case 3:20-cv-02353-JD Document 43 Filed 06/22/20 Page 2 of 11




 1   counsel (Dkt. No. 38); and in opposition to the competing motion of Adam M. Butt (Dkt. No.

 2   38).2

 3   I.       INTRODUCTION

 4            Under the PSLRA, courts are to appoint as lead plaintiff the person or group of persons

 5   with “the greatest financial stake in the outcome of the case, so long as he meets the

 6   requirements of Rule 23.” In re Cavanaugh, 306 F.3d 726, 729 (9th Cir. 2002); In re Cendant

 7   Corp. Litig., 264 F.3d 201, 268-69 (3d Cir. 2001); 15 U.S.C. §78u-4(a)(3)(B).

 8            Movants have triggered the PSLRA’s “most adequate plaintiff” presumption. First, the

 9   Zoom Investor Group has the largest financial interest in this litigation; indeed, one member of

10   the group, Dr. Tony D. Pham, individually has a larger financial interest in this matter than Butt,

11   the only remaining competing movant. The table below sets forth the respective financial

12   interests of the Zoom Investor Group compared to Mr. Butt.

13
                         Movant                                             Losses
14       1. Zoom Investor Group                          1. $708,760
           1a. Tony D. Pham                                 1a. $327,300
15         1b. Kwan Sin Ng                                  1b. $202,105
16         1c. Michael Bens                                 1c. $94,893
           1d. Bhadresh Shah                                1d. $84,462
17       2. Adam M. Butt                                 2. $209,500
18            Second, as set forth in the Zoom Investor Group’s moving papers, the Zoom Investor
19   Group has made a prima facie showing of its adequacy and typicality under Rule 23. See
20   Cendant, 264 F.3d at 264 (investors “with large losses will, more often than not, satisfy the

21   typicality and adequacy requirements.”).

22            Having alleged the greatest financial interest in the litigation and made the requisite

23   prima facie showing of adequacy and typicality within the meaning of the PSLRA, the Zoom

24   Investor Group has established that it is the presumptive “most adequate plaintiff” of the Class.

25   This presumption in favor of the Zoom Investor Group “may be rebutted only upon proof.” 15

26   2
       Another putative class member, Lawrence Jarnes, initially filed a competing motion. Dkt. No.
27   34. On June 19, 2020, Mr. Jarnes filled a notice stating his non-opposition to the competing
     lead plaintiff motions before the Court. Dkt. No. 42.
28
                                                     2
29         MEMORANDUM OF POINTS AND AUTHORITIES: (1) IN FURTHER SUPPORT OF MOTION OF THE ZOOM
           INVESTOR GROUP FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL; AND (2) IN
                             OPPOSITION TO COMPETING MOTION—3:20-cv-02353-JD
30
31
       Case 3:20-cv-02353-JD Document 43 Filed 06/22/20 Page 3 of 11




 1   U.S.C. §78u-4(a)(3)(B)(iii)(II). Because the only remaining competing movant, Mr. Butt, can

 2   offer no proof to rebut the presumption in favor of the Zoom Investor Group, the Court should

 3   grant the Zoom Investor Group’s motion in its entirety and deny Mr. Butt’s competing Lead

 4   Plaintiff motion.

 5                                              ARGUMENT

 6   II.      THE ZOOM          INVESTOR         GROUP       SHOULD        BE     APPOINTED         LEAD
 7            PLAINTIFF

 8            A. The Zoom Investor Group Is The Presumptive “Most Adequate Plaintiff”
                 Within The Meaning Of The PSLRA
 9
              The Ninth Circuit has explained that the PSLRA provides a “clear path that the district
10
     court must follow in selecting the lead plaintiff.” Cavanaugh, 306 F.3d at 729. After
11
     determining that notice of the action is appropriate and timely, the district court “must compare
12
     the financial stakes of the various plaintiffs and determine which one has the most to gain from
13
     the lawsuit. It must then focus its attention on that plaintiff and determine, based on the
14
     information he has provided in his pleadings and declarations, whether he satisfies the
15
     requirements of Rule 23(a), in particular those of ‘typicality’ and ‘adequacy.’” Id., at 730
16
     (emphasis in original). Importantly, “a straightforward application of the statutory scheme …
17
     provides no occasion for comparing plaintiffs with each other on any basis other than their
18
     financial stake in the case.” Id., at 732. “So long as the plaintiff with the largest losses satisfies
19   the typicality and adequacy requirements, he is entitled to lead plaintiff status, even if the
20   district court is convinced that some other plaintiff would do a better job.” Id.
21            Utilizing this simple process confirms that the Zoom Investor Group is the presumptive
22   lead plaintiff and that the Court should grant the Zoom Investor Group’s motion.
23            The Zoom Investor Group has triggered the PSLRA’s “most adequate plaintiff”
24   presumption. 15 U.S.C. §78u-4(a)(3)(B)(iii)(I). The Zoom Investor Group, as well as its
25   member with the greatest losses, has the largest losses of any movants before the Court.
26   Therefore, the Zoom Investor Group has the largest financial interest.
27
28
                                                       3
29         MEMORANDUM OF POINTS AND AUTHORITIES: (1) IN FURTHER SUPPORT OF MOTION OF THE ZOOM
           INVESTOR GROUP FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL; AND (2) IN
                             OPPOSITION TO COMPETING MOTION—3:20-cv-02353-JD
30
31
       Case 3:20-cv-02353-JD Document 43 Filed 06/22/20 Page 4 of 11




 1          Once the Court “determines which plaintiff has the biggest stake, the court must

 2   appoint that plaintiff as lead, unless it finds that he does not satisfy the typicality or adequacy

 3   requirements.” Cavanaugh, 306 F.3d at 730, 732 (“If the plaintiff with the largest financial

 4   stake in the controversy provides information that satisfies these requirements, he becomes the

 5   presumptively most adequate plaintiff.”); Cendant, 264 F.3d at 263 (“The initial inquiry (i.e.,

 6   the determination of whether the movant with the largest interest in the case ‘otherwise

 7   satisfies’ Rule 23) should be confined to determining whether the movant has made a prima

 8   facie showing of typicality and adequacy.”).

 9          Like all purported class members, the Zoom Investor Group alleges that Defendants

10   violated the Securities Exchange Act of 1934 by publicly disseminating false and misleading

11   statements about Zoom’s business. The Zoom Investor Group purchased Zoom securities at

12   artificially inflated prices and was damaged thereby. These claims are also premised on the
     same legal and remedial theories and are based on the same types of misstatements and
13
     omissions as the class’ claims. Thus, the Zoom Investor Group satisfies the typicality
14
     requirement. See generally Takeda v. Turbodyne Techs., Inc., 67 F. Supp. 2d 1129, 1137 (C.D.
15
     Cal. 1999). Moreover, the members of the Zoom Investor Group have demonstrated their
16
     adequacy as class representatives by submitting sworn certifications affirming to their
17
     willingness to serve as, and carry out the responsibilities of, class representatives. (Dkt. No. 39-
18
     3). The Zoom Investor Group’s members further attested to their shared commitment to
19
     fulfilling in a Joint Declaration filed with their moving papers (“Opening Joint Declaration”)
20
     (see generally Dkt. No. 39-4) and, as discussed in greater detail infra at Section II.C., a second
21
     Joint Declaration further attesting to their adequacy (“Response Joint Declaration”).           See
22
     Declaration of Laurence M. Rosen in Further Support of The Zoom Investor Group’s Motion
23
     and in Opposition to Competing Motion (“Rosen Decl.”), Ex. 1, filed herewith.
24
            In sum, based on its financial interest in the litigation and satisfaction of the Rule 23
25
     requirements at this stage, the Zoom Investor Group has triggered the PSLRA’s most adequate
26
     plaintiff presumption. 15 U.S.C. §78u-4(a)(3)(B)(iii)(I).
27
28
                                                      4
29      MEMORANDUM OF POINTS AND AUTHORITIES: (1) IN FURTHER SUPPORT OF MOTION OF THE ZOOM
        INVESTOR GROUP FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL; AND (2) IN
                          OPPOSITION TO COMPETING MOTION—3:20-cv-02353-JD
30
31
       Case 3:20-cv-02353-JD Document 43 Filed 06/22/20 Page 5 of 11




            B. The Competing Movant Cannot Rebut The Statutory Presumption In Favor
 1             Of The Zoom Investor Group
 2          Importantly, “once the statutory presumption has attached, it cannot be rebutted through
 3   relative comparison.” Ferrari v. Gisch, 225 F.R.D. 599, 610 (C.D. Cal. 2004); Cavanaugh, 306
 4   F.3d at 732 (explaining that courts are not to “engage[] in a freewheeling comparison of the
 5   parties competing for lead plaintiff”). Indeed, that “the presumption is rebuttable does not
 6   mean that it may be set aside for any reason that the court may deem sufficient. Rather, the
 7   statute provides that the presumption ‘may be rebutted only upon proof . . . that the
 8   presumptively most adequate plaintiff’ does not satisfy the adequacy or typicality requirements
 9   of Rule 23.” Cavanaugh, 306 F.3d at 729 n.2 (quoting 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II)).
10          The Zoom Investor Group is aware of no facts that Butt could adduce that could satisfy
11   the high standard of “proof” required by the PSLRA, and respectfully submits that any
12   arguments to the contrary should be rejected as mere speculation.

13          C. The Zoom Investor Group is a Proper Group

14          In an effort to rebut the presumption in favor of the Zoom Investor Group, competing

15   movant, Mr. Butt, may argue that the Zoom Investor Group is not a proper group. However,

16   the PSLRA expressly permits a group of investors to serve as lead plaintiff and to aggregate

17   the losses sustained by members of appropriate movant groups for purposes of evaluating the

18   competing lead plaintiff motions. See 15 U.S.C. §78u-4(a)(3)(B)(iii) (noting that a “group of

19   persons” can be the “most adequate plaintiff”). Grouping is a non-issue here because the Zoom

20   Investor Group member with the greatest individual loss, Dr. Pham, has a larger loss than any

21   other competing movant before the Court, including Mr. Butt. See Hodges v. Akeena Solar,

22   Inc., 263 F.R.D. 528, 533 (N.D. Cal. Oct. 21, 2009) (“it is not necessary for the members of the

23   Akeena Investor Group to aggregate themselves in order to overcome the largest stake

24   requirement – one of its members could meet that requirement by herself.”); Sabbagh v. Cell
     Therapeutics, Inc., 2010 WL 3064427, at *7 (W.D. Wash. Aug. 2, 2010) (“The Court's
25
     confidence…is further bolstered by the fact that it does not appear that this group was
26
     assembled merely for the purpose of aggregating their losses in order to surpass the financial
27
28
                                                    5
29      MEMORANDUM OF POINTS AND AUTHORITIES: (1) IN FURTHER SUPPORT OF MOTION OF THE ZOOM
        INVESTOR GROUP FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL; AND (2) IN
                          OPPOSITION TO COMPETING MOTION—3:20-cv-02353-JD
30
31
       Case 3:20-cv-02353-JD Document 43 Filed 06/22/20 Page 6 of 11




 1   interests of any of the other applicants. In actuality, two of the members…have individual

 2   losses...which exceed the financial interests of all other applicants. …”) (emphasis in original);

 3   In re Surebeam Corp. Sec. Litig., 2004 WL 5159061, at * 5 (S.D. Cal. Jan. 5, 2004)

 4   (appointing group as lead plaintiff where one movant within group had largest losses as

 5   compared to competing movants: “[i]t makes no practical difference if Spear Capital [movant

 6   with largest losses in group] chooses to associate with other shareholders in order to further

 7   distance itself from the next proposed lead plaintiff”); Petrie v. Electronic Game Card, Inc.,

 8   2010 WL 2292288, at * 2 (C.D. Cal. June 4, 2010) (appointing group of three individual

 9   investors lead plaintiff where constituent member had largest loss as to any other competing

10   individual: “This is not a case where individual investors use aggregation to push ahead of an

11   individual investor whom, taken individually, who have a greater financial loss than them.”).

12           Moreover, Courts in the Ninth Circuit and throughout the country have been receptive
     to appointing small groups of unrelated investors where its members have demonstrated their
13
     cohesiveness, ability to work together, and that the proposed group is capable of actively
14
     overseeing the litigation and monitoring its counsel. See Cook v. Atossa Genetics, Inc., 2014
15
     WL 585870, at * 6 (W.D. Wash. Feb. 14, 2014) (citing cases); Doherty v. Pivotal Software,
16
     Inc., 2019 WL 5864581 at *6 (N.D. Cal. Nov. 8, 2019) (“[C]ourts in the Ninth Circuit have
17
     allowed small groups that lack a pre-litigation relationship to serve as lead plaintiff, so long as
18
     the Court determines that the proposed group is capable of actively overseeing the litigation
19
     and monitoring its counsel.”); Bruce v. Suntech Power Holdings Co. Ltd., 2012 WL 5927985 at
20
     *2 (N.D. Cal. Nov. 13, 2012) (“While a pre-litigation relationship amongst lead plaintiffs is
21
     preferred, it is not required”).
22
             In re Molycorp, Inc. Sec. Litig., No. 12-CV-0292-WJM-KMT, 2012 WL 13013602, at
23
     *3 (D. Colo. May 29, 2012) is particularly illustrative. There, the court held that aggregation
24
     was appropriate when the movants signed declarations demonstrating their cooperative
25
     intentions and cohesiveness. Id., at *8-9. The court then explained:
26           there are significant public policy advantages to appointing a small, cohesive
27           group of investors as Lead Plaintiff, as opposed appointing to single individual. A

28
                                                      6
29       MEMORANDUM OF POINTS AND AUTHORITIES: (1) IN FURTHER SUPPORT OF MOTION OF THE ZOOM
         INVESTOR GROUP FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL; AND (2) IN
                           OPPOSITION TO COMPETING MOTION—3:20-cv-02353-JD
30
31
       Case 3:20-cv-02353-JD Document 43 Filed 06/22/20 Page 7 of 11




            small, cohesive group can best represent the interests of the absent class members
 1          in the event that a Lead Plaintiff later withdraws, or if defendants successfully
 2          challenge one of the group during the pendency of the litigation. … Further, a
            small group of investors are more likely to diligently monitor counsel, and more
 3          likely to make consensus decisions that protect the interests of absent class
            members, rather than simply protecting the financial interests of a single
 4          individual.
 5
            Id., at *10 (citing cases) (emphasis added).
 6          In In re Stitch Fix, Inc. Sec. Litig., 393 F. Supp. 3d 833, 836 (N.D. Cal. 2019), this
 7   Court denied a group of investors lead plaintiff status because they were a group of unrelated
 8   investors. In Stitch Fix, however, no individual in the movant investor group had the single
 9   greatest loss of all the lead plaintiff movants. Here, by contrast, Dr. Pham of the Zoom Investor
10   Group has the greatest loss of any individual movant, losing $327,300 as a result of his
11   transaction in Zoom securities. Furthermore, in In re InvenSense, Inc. Securities Litigation,
12   Case No. 3:15-cv-00084, this Court appointed as lead plaintiff a group of individuals who did
13   not have a preexisting relationship prior to the lawsuit. See Case No. 3:15-cv-00084, Dkt. 59.
14          Here, the Zoom Investor Group has submitted its Opening Joint Declaration (Dkt. No.
15   39-4) attesting to, inter alia, its members’ respective backgrounds and demonstrating their
16   agreement to file a motion jointly seeking appointment as co-lead plaintiffs, their
17   understanding of the significance of filing the lead plaintiff motion, and their desire to achieve
18   the best possible recovery for the Class. The Zoom Investor Group also submits herewith its
19   Response Joint Declaration, which further reiterates and demonstrates that the group members:
20   (a) agreed to work together as a group and retain Rosen Law and Pomerantz as Co-Lead
21   Counsel; (b) are aware of their fiduciary duties as Lead Plaintiffs; (c) are committed to
22   protecting the interests of the class; (d) have communication mechanisms in place; (e) have an

23   agreed method to resolve disputes; and (f) have participated in a group conference call. See

24   Rosen Decl., Ex. 1. Courts have approved groups that have submitted similar declarations. See,

25   e.g., In re Nature’s Sunshine Products, Inc., 2006 WL 2380965, at * 1 (D. Utah Aug. 16, 2006)

26   (submitted affidavits “demonstrat[ed] the cooperative intentions and efforts of the group.”); In

27   re Bank of Am. Corp. Auction Rate Sec. Mktg. Litig., 2009 WL 2710413, at *9-10 (N.D. Cal.

28
                                                     7
29      MEMORANDUM OF POINTS AND AUTHORITIES: (1) IN FURTHER SUPPORT OF MOTION OF THE ZOOM
        INVESTOR GROUP FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL; AND (2) IN
                          OPPOSITION TO COMPETING MOTION—3:20-cv-02353-JD
30
31
       Case 3:20-cv-02353-JD Document 43 Filed 06/22/20 Page 8 of 11




 1   Aug. 26, 2009) (noting movants demonstrated their adequacy to serve as lead plaintiffs by

 2   “submit[ting] declarations attesting that they will work together to monitor the litigation and to

 3   ensure that the litigation is efficiently prosecuted.”); Goldstein v. Puda Coal, Inc., 827

 4   F.Supp.2d 348, 356 (S.D.N.Y. 2011) (same); In re Blue Apron Holdings, Inc. Sec. Litig., 2017

 5   WL 6403513, at * 4 (E.D.N.Y. Dec. 15, 2017) (same).

 6             D. If the Court is Not Inclined to Appoint a Group, Movant Dr. Pham Should Be
                  Appointed as Lead Plaintiff
 7
               Although the Zoom Investor Group has moved to be appointed Lead Plaintiff and
 8
     believe it is appropriate, the group members understand that the Court may not be inclined to
 9
     appoint a group as Lead Plaintiff. Joint Declaration ¶8. If so, the appropriate remedy is not to
10
     reject the group’s motion in toto. Rather, if the Court declines to appoint the Zoom Investor
11
     Group as Lead Plaintiff for any reason, each member of the group stands ready to be
12
     considered and serve as sole lead plaintiff. Id. If the Court is inclined to appoint only one
13
     individual rather than a group as the Lead Plaintiff, Dr. Pham should be appointed. As
14
     discussed herein, Dr. Pham suffered the greatest loss of any individual movant at $327,300 –
15
     over $100,000 more than competing movant Mr. Butt’s claimed losses of $209,500 in
16
     connection with his purchases of Zoom securities.
17
               As such, given Dr. Pham’s largest individual loss, the Zoom Investor Group
18
     respectfully requests that, if the group cannot be granted lead plaintiff status, Dr. Pham be
19
     named lead plaintiff.
20
     III.      THE ZOOM INVESTOR GROUP’S SELECTION OF COUNSEL SHOULD BE
21             APPROVED
22             The PSLRA vests authority in the lead plaintiff to select lead counsel, subject to
23   approval by the Court. 15 U.S.C. § 78u-4(a)(3)(B)(v). See 15 U.S.C. § 78u-4(a)(3)(B)(v);
24   Cavanaugh, 306 F.3d at 734 (“While the appointment of counsel is made subject to the
25   approval of the court, the Reform Act clearly leaves the choice of class counsel in the hands of
26   lead plaintiff.”).
27
28
                                                     8
29          MEMORANDUM OF POINTS AND AUTHORITIES: (1) IN FURTHER SUPPORT OF MOTION OF THE ZOOM
            INVESTOR GROUP FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL; AND (2) IN
                              OPPOSITION TO COMPETING MOTION—3:20-cv-02353-JD
30
31
          Case 3:20-cv-02353-JD Document 43 Filed 06/22/20 Page 9 of 11




 1            Here, the Zoom Investor Group selected Rosen Law and Pomerantz as Co-Lead

 2   Counsel. As demonstrated in their moving papers (See Dkt. No. 38, at 11), both firms have the

 3   resources and expertise to litigate this action efficiently and aggressively. Additionally, both

 4   firms have worked cooperatively in a number of securities litigations and can work together

 5   efficiently and avoid duplication.

 6   IV.      THE COMPETING MOTION OF MR. BUTT SHOULD BE DENIED

 7            The competing motion of Mr. Butt should be denied because the Zoom Investor Group

 8   has the greatest financial interest in the litigation and should therefore be appointed lead

 9   plaintiff without further analysis.

10            In acknowledging that the financial interest inquiry alone suffices to mandate denial of

11   Mr. Butt’s competing motion, the Zoom Investor Group does not concede that Mr. Butt has

12   made a prima facie showing of adequacy and/or typicality within the meaning of Rule 23. The
     Zoom Investor Group reserves its right to address Mr. Butt’s adequacy and/or typicality,
13
     should the Court reach those motions through the iterative process under Cavanaugh.
14
     V.       CONCLUSION
15
              For the foregoing reasons, Movants respectfully request that the Court issue an Order:
16
     (1) appointing the Zoom Investor Group as Lead Plaintiff of the class; (2) approving Rosen Law
17
     and Pomerantz as Co-Lead Counsel; and (3) denying the competing Lead Plaintiff Motion of
18
     Mr. Butt.
19
20
     Dated: June 22, 2020                  Respectfully submitted,
21
                                           THE ROSEN LAW FIRM, P.A.
22
                                            /s/ Laurence M. Rosen
23                                         Laurence M. Rosen, Esq. (SBN 219683)
24                                         355 South Grand Avenue, Suite 2450
                                           Los Angeles, CA 90071
25                                         Telephone: (213) 785-2610
                                           Facsimile: (213) 226-4684
26                                         Email: lrosen@rosenlegal.com
27
28
                                                      9
29         MEMORANDUM OF POINTS AND AUTHORITIES: (1) IN FURTHER SUPPORT OF MOTION OF THE ZOOM
           INVESTOR GROUP FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL; AND (2) IN
                             OPPOSITION TO COMPETING MOTION—3:20-cv-02353-JD
30
31
     Case 3:20-cv-02353-JD Document 43 Filed 06/22/20 Page 10 of 11




                                     Counsel for Movants and [Proposed] Co-Lead Counsel
 1                                   for the Class
 2
 3                                   POMERANTZ LLP
                                     Jeremy A. Lieberman
 4                                   J. Alexander Hood II
 5                                   600 Third Avenue, 20th Floor
                                     New York, NY 10016
 6                                   Telephone: (212) 661-1100
                                     Facsimile: (212) 661-8665
 7                                   Email: jalieberman@pomlaw.com
 8                                   Email: ahood@pomlaw.com

 9                                   POMERANTZ LLP
                                     Patrick V. Dahlstrom
10                                   (pro hac vice application forthcoming)
                                     Ten South LaSalle Street, Suite 3505
11                                   Chicago, Illinois 60603
                                     Telephone: (312) 377-1181
12                                   Facsimile: (312) 377-1184
                                     Email: pdahlstrom@pomlaw.com
13
                                     Counsel for Movants and [Proposed] Co-Lead Counsel
14
                                     for the Class
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              10
29    MEMORANDUM OF POINTS AND AUTHORITIES: (1) IN FURTHER SUPPORT OF MOTION OF THE ZOOM
      INVESTOR GROUP FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL; AND (2) IN
                        OPPOSITION TO COMPETING MOTION—3:20-cv-02353-JD
30
31
      Case 3:20-cv-02353-JD Document 43 Filed 06/22/20 Page 11 of 11




 1                                       PROOF OF SERVICE

 2          I, Laurence M. Rosen, hereby declare under penalty of perjury as follows:

 3          I am the managing partner of The Rosen Law Firm, P.A., with offices at 355 South

 4   Grand Avenue, Suite 2450, Los Angeles, CA 90071. I am over the age of eighteen.

 5          On June 22, 2020, I electronically filed the following MEMORANDUM OF POINTS

 6   AND AUTHORITIES: (1) IN FURTHER SUPPORT OF MOTION OF THE ZOOM

 7   INVESTOR GROUP FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL

 8   OF COUNSEL; AND (2) IN OPPOSITION TO COMPETING MOTION with the Clerk of

 9   the Court using the CM/ECF system which sent notification of such filing to counsel of record.

10          I certify under penalty of perjury under the laws of the United States of America that the

11   foregoing in true and correct.

12          Executed on June 22, 2020.

13
                                                         /s/ Laurence M. Rosen
14                                                       Laurence M. Rosen
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   11
29      MEMORANDUM OF POINTS AND AUTHORITIES: (1) IN FURTHER SUPPORT OF MOTION OF THE ZOOM
        INVESTOR GROUP FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL; AND (2) IN
                          OPPOSITION TO COMPETING MOTION—3:20-cv-02353-JD
30
31
